Alamo Aircraft




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2014

                                   No. 04-14-00057-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-08223
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion to Extend Time to File Brief is GRANTED. The
appellant’s brief is due on March 31, 2014.

                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court